Citation Nr: 1454881	
Decision Date: 12/12/14    Archive Date: 12/17/14	

DOCKET NO.  08-33 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A review of the record discloses that the Veteran was scheduled to appear at a Travel Board hearing at the Lincoln RO in May 2009.  However, the Veteran failed to report for that hearing, and did not request that it be rescheduled.  Accordingly, his request for a Travel Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2014)

This case was previously before the Board in June 2012, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.


FINDING OF FACT

In correspondence of July 2012, and once again in additional correspondence received in August of that same year, the Veteran indicated that he was "no longer interested," which is to say, requested withdrawal of, the issue of entitlement to service connection for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2014).  

In the present case, in correspondence of July 2012, the Veteran indicated that he was "no longer interested," and requested that the RO "stop all procedures for this claim."  Moreover, when informed by the RO in July 2012 that the Appeals Management Center would be developing additional evidence concerning his appeal for service connection for bilateral hearing loss, the Veteran once again indicated, in August 2012, that he was "no longer interested."  Inasmuch as the Veteran has clearly withdrawn his appeal regarding the issue of entitlement to service connection for bilateral hearing loss, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed without prejudice.  


ORDER

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.  



	                        ____________________________________________
	Nathan Kroes
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


